DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on May 12, 2022, claims 1-2, 7-11, 13, 21, and 23 has been amended.  Claims 16-18 and 22 have been canceled.  Accordingly, claims 1-15, 19-21 and 23 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on May 12, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated February 28, 2022, are hereby withdrawn unless specifically noted below.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0263338 to Amis et al. (hereinafter, “Amis”).
Regarding claim 21, Amis teaches an article of footwear (Figs. 1-3; Abstract) comprising: a sole structure (14); a base layer coupled to the sole structure, wherein the base layer is elastically deformable from a first state to a second state when one or more forces are applied to the base layer (Fig. 3; outer layer (20) of upper coupled to sole is capable of elastically deforming between at least a first state and a second state, e.g., between an initial state and a stretched state in which a force, such as a tension, is applied; [0023]); a first support member coupled to the base layer (one of the first fibers oriented in a first axial direction of the quad-axial material and coupled to layer (20) at perimeter portion (34) and eyestay portion (26); [0039]); and a second support member coupled to the base layer (one of the second fibers oriented in a second axial direction of the quad-axial material oriented 90° to the first axial direction and coupled to layer (20) at perimeter portion (34) and eyestay portion (26); [0039]).
Although not explicitly stated, Amis further appears to teach wherein when the base layer is in the second state, the first support member comprises a first tension (first fibers are capable of stretching from an initial state to a stretched state having a first tension when the base layer and attached first fibers are stretched into the stretched state); and wherein when the base layer is in the second state, the second support member comprises a second tension, and wherein the second tension is less than the first tension (second fibers are capable of stretching to a state having a second tension that is less than the first tension of the first fibers when the base and attached fibers are stretched into the stretched state; for example, when stretched primarily in a direction parallel to the first fibers resulting in a greater tension in the first fibers than in the second fibers), wherein the first support member intersects a first portion of the second support member when the base layer is in the first state, and wherein the first support member intersects a second portion of the second support member when the base layer is in the second state (first fibers are capable of intersecting a first portion of corresponding second fibers when the first fibers are in an unstretched state, and a second portion of the corresponding second fibers when the first fibers are in a stretched state; for example, when stretched primarily in a direction parallel to the first fibers).
As discussed above, Amis teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Amis meets the limitations of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Amis (as applied to claim 21, regarding claim 23) in view of US 2014/0377488 to Jamison (hereinafter, “Jamison”).
Regarding claim 1, Amis teaches an article of footwear (Figs. 1-3; Abstract) comprising: a sole structure (14); and an upper coupled to the sole structure (upper (12) coupled to sole (14)), wherein the upper comprises: a base layer having a peripheral portion (Fig. 3; outer layer (20) having peripheral portion proximate perimeter portion (34) and eyestay portion (26) of upper); and a plurality of support members, each of the plurality of support members comprising end portions and an intermediate portion extending between the end portions (Fig. 3; textile layer (22) may be formed of a quad-axial material of four layers of parallel fibers, said fibers each having end portions and intermediate portions; [0039]), wherein each of the end portions of the plurality of support members are coupled to the peripheral portion of the base layer (Fig. 3; ends of textile layer (22) are coupled to peripheral portion of layer (20) proximate perimeter elements (26, 34); [0037], [0041]), wherein each of the intermediate portions of the plurality of support members intersect with one or more other ones of the plurality of support members and is independently movable between a first state and a second state relative to the one or more other ones of the plurality of support members (quad-axial fibers of floating textile layer (22) intersect at intermediate portions and are capable of moving independently between a first state and second state, e.g., between an initial state and a stretched state in which a force, such as a tension, is applied).
Although not explicitly stated, Amis further appears to teach wherein the intermediate portions of a first grouping of support members of the plurality of support members are in the second state and comprise a first tension when the base layer is stretched from an initial state to a first stretched state (intermediate portions of first fibers oriented in a first axial direction of the quad-axial fabric are capable of stretching to the second state when the base layer is stretched into the stretched state resulting in a first tension in the first fibers), and wherein the intermediate portions of a second grouping of support members of the plurality of support members are in the first state and comprise a second tension when the base layer is stretched from the initial state to the first stretched state, wherein the second tension of the second grouping of support members is less than the first tension of the first grouping of support members (intermediate portions of second fibers oriented in a second axial direction of the quad-axial fabric oriented 90° to the first axial direction are capable of being in an initial state having a second tension that is less than the first tension of the first fibers when the base is stretched, for example, when stretched primarily in a direction parallel to the first fibers resulting in a greater tension in the first fibers than the second fibers; [0039]), wherein a first point of the intermediate portion of each of the second grouping of support members intersects with the intermediate portion of one or more of the first grouping of support members when the base layer is in the initial state, and wherein a second point of the intermediate portion of each of the second grouping of support members intersects with the intermediate portion of the one or more of the first grouping of support members when the base layer is in the first stretched state (an intermediate portion of each of the first fibers are capable of intersecting with an intermediate portion of a corresponding second fiber at corresponding first point when the first fibers are in an unstretched state, and a second point when the first fibers are in a stretched state; for example, when stretched primarily in a direction parallel to the first fibers).
As discussed above, Amis teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second pluralities of support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Amis meets the limitations of the claim.
That said, Amis does not explicitly teach that the plurality of support members are interwoven.
However, Jamison, in a related footwear art, is directed to an article of footwear having a textile upper comprising a plurality of multi-axial filaments (See Jamison, Abstract; [0003]).  More specifically, Jamison teaches that the plurality of support members are interwoven (See Jamison, Fig. 12; quad-axial filaments are woven together).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to weave together the quad-axial fibers of Amis as disclosed by Jamison.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to weave together the quad-axial fibers of Amis as disclosed by Jamison in order to form the quad-axial fabric of Amis according to a well-known and understood fabric construction method that provides flexibility and durability (See Jamison, [0089]).
Regarding claim 2, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 1 above) further teaches wherein the plurality of support members includes the first grouping of support members oriented in a first axial direction (first fibers oriented in a first axial direction of the quad-axial fabric, i.e., 0°; See Amis, [0039]), the second grouping of support members oriented in a second axial direction (second fibers oriented in the second axial direction of the quad-axial fabric oriented 90° to the first axial direction; See Amis, [0039]), a third grouping of support members oriented in a third axial direction (third fibers oriented in a third axial direction of the quad-axial fabric oriented 45° to the first axial direction; See Amis, [0039]), and a fourth grouping of support members oriented in a fourth axial direction (fourth fibers oriented in a fourth axial direction of the quad-axial fabric oriented -45° to the first axial direction; See Amis, [0039]), and wherein the first axial direction, the second axial direction, the third axial direction, and the fourth axial direction intersect with each other (the first, second, third, and fourth fibers intersect to form the textile layer).
Regarding claim 3, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claims 1 and 2 above) further teaches wherein the first axial direction and the second axial direction intersect at an angle between 70-110 degrees (first and second axial directions intersect at an angle of 90°; [0039]).
Regarding claim 4, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claims 1 and 2 above) further teaches wherein the third axial direction and the fourth axial direction intersect at an angle between 70-110 degrees (third and fourth axial directions intersect at an angle of 90°; [0039]).
Regarding claim 5, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claims 1 and 2 above) further teaches wherein the first axial direction and the third axial direction intersect at an angle between 25-65 degrees (first and third axial directions intersect at an angle of 45°; [0039]).
Regarding claim 6, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claims 1 and 2 above) further teaches wherein the first axial direction and the fourth axial direction intersect at an angle between 25-65 degrees (first and fourth axial directions intersect at an angle of 45°; [0039]).
Regarding claim 7, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claims 1 and 2 above) further teaches wherein the first grouping of support members is configured to limit elastic deformation of the base layer in the first axial direction when the first plurality of support members is in the second state and the base layer is in the first stretched state (first fibers are capable of limiting some degree of elastic deformation of the base layer in the direction of extension of said fibers, i.e., the first axial direction, when stretched).
Regarding claim 8, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 1 above) further teaches wherein the upper further comprises a toe portion, and wherein the base layer and the plurality of support members are disposed on the toe portion (See Amis, Fig. 3; portions of textile layer and outer layer are disposed on a toe portion of the upper proximate toe edge (42)).
Regarding claim 9, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 1 above) further teaches wherein the upper further comprises a lateral side portion, and wherein the base layer and the plurality of support members are disposed on the lateral side portion (See Amis, Fig. 3; portions of textile layer and outer layer are disposed on a lateral portion of the upper proximate lateral edge (44)).
Regarding claim 10, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 1 above) further teaches wherein the upper further comprises a medial side portion, and wherein the base layer and the plurality of support members are disposed on the medial side portion (See Amis, Fig. 3; portions of textile layer and outer layer are disposed on a medial portion of the upper proximate medial edge (46)).
Regarding claim 11, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 1 above) further teaches wherein the upper further comprises a heel portion, and wherein the base layer and the plurality of support members are disposed on the heel portion (See Amis, Fig. 3; portions of textile layer and outer layer are disposed on a heel portion of the upper proximate heel edge (40)).
Regarding claim 12, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 1 above) further teaches wherein the peripheral portion of the base layer includes a bite line portion (See Amis, Fig. 3; portion of outer layer (20) proximate perimeter portion (34)) and a vamp portion (See Amis, Fig. 3; portion of outer layer (20) proximate eyestay portion (26)).
Regarding claim 13, Amis teaches an article of footwear (Figs. 1-3; Abstract) comprising: a sole structure (14); and an upper coupled to the sole structure (upper (12) coupled to sole (14)), wherein the upper comprises: a base layer, wherein the base layer is elastically deformable from a first state to a second state when a first force is applied to the base layer (Fig. 3; outer layer (20) is capable of elastically deforming between at least a first state and a second state, e.g., between an initial state and a stretched state in which a force, such as a tension, is applied; [0023]); and a plurality of support members comprising fixed portions coupled to the base layer and floating portions movable relative to the base layer (Fig. 3; floating textile layer (22) may be formed of a quad-axial material of four layers of parallel fibers, said fibers each having end portions fixed to periphery of outer layer proximate portions (26, 34) and intermediate portions that are capable of moving relative the outer layer; [0039]), wherein the plurality of support members are independently movable relative to one or more other ones of the plurality of support members (each of the quad-axial fibers is capable of moving independently between a first state and a second state, e.g., between an initial state and a stretched state in which a force, such as a tension, is applied) and configured to limit elastic deformation of the base layer (the quad-axial fibers are capable of limiting some degree of elastic deformation of the base layer, when stretched), wherein the plurality of support members comprise a first support member (one of the first fibers oriented in a first axial direction of the quad-axial material; [0039]) and a second support members (one of the second fibers oriented in a second axial direction of the quad-axial material oriented 90° to the first axial direction; [0039]), wherein a floating portion of the first support member intersects with a floating portion of the second support member (Fig. 3; first and second fibers of floating textile layer intersect with one another at intermediate portions). 
Although not explicitly stated, Amis further appears to teach wherein the first support member has a first tension when the base layer is in the first state and a second tension when the base layer is in the second state, wherein the second tension is greater than the first tension (first fibers are capable of stretching from an initial state having a first tension to a second state having a greater, second tension when the base layer, and consequently the first fibers, are stretched into the stretched state), wherein the second support member has a third tension when the base layer is in the second state, and wherein the third tension is less than the second tension (second fibers are capable of having a third tension that is less than the second tension of the first fiber when the base is stretched into the stretched state; for example, when stretched primarily in a direction parallel to the first fibers resulting in a greater tension in the first fibers than in the second fibers).
As discussed above, Amis teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Amis meets the limitations of the claim.
That said, Amis does not explicitly teach that the plurality of support members are interwoven.
However, Jamison, in a related footwear art, is directed to an article of footwear having a textile upper comprising a plurality of multi-axial filaments (See Jamison, Abstract; [0003]).  More specifically, Jamison teaches that the plurality of support members are interwoven (See Jamison, Fig. 12; quad-axial filaments are woven together).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to weave together the quad-axial fibers of Amis as disclosed by Jamison.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to weave together the quad-axial fibers of Amis as disclosed by Jamison in order to form the quad-axial fabric of Amis according to a well-known and understood fabric construction method that provides flexibility and durability (See Jamison, [0089]).
Regarding claim 14, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 13 above) further teaches wherein the base layer is elastically deformable in a plurality of directions (outer layer (20) may be a stretch material capable of elastically deforming in a plurality of directions; [0023]).
Regarding claim 15, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 13 above) further teaches wherein the first support member is oriented in a first axial direction (first fibers are oriented in a first axial direction of the quad-axial fabric, i.e., 0°; See Amis, [0039]), and wherein the second support member is oriented in a second axial direction (second fibers are oriented in a second axial direction of the quad-axial fabric oriented 90° to the first axial direction; See Amis, [0039]), which intersects the first axial direction (first and second axial directions intersect at an angle of 90°; [0039]).
Regarding claim 19, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claim 13 above) further teaches teaches wherein the base layer is elastically deformable from the first state to a third state when a second force is applied to the base layer (outer layer is capable of being elastically deformed between a first state and third state when another, i.e., second, force is applied, e.g., between an initial state and a second stretched state), 
Although not explicitly stated, Amis further appears to teach wherein the first support member has a fourth tension when the base layer is in the third state, wherein the fourth tension is less than the second tension (first fibers are capable of having a fourth tension when the base layer is stretched to the third state, the fourth tension being smaller than the second tension when the base layer and the attached first fibers are stretched into the third state, i.e., the second stretched state), wherein the second support member has a fifth tension when the base layer is in the third state, and wherein the fifth tension is greater than the fourth tension (second fibers are capable of having a fifth tension when the base layer is stretched to the third state, the fifth tension being greater than the fourth tension of the first fibers when the base is stretched into the second stretched state; for example, when stretched primarily in a direction parallel to the second fibers but also to at least some extent in a direction parallel to the first fibers that is less than that of the first stretched state thereby resulting in a greater tension in the second fibers than in the first fibers).
As discussed above, Amis teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Amis meets the limitations of the claim.
Regarding claim 20, the modified footwear of Amis (i.e., Amis in view of Jamison, as discussed with respect to claims 13 and 19 above) further appears to teach wherein the fifth tension is greater than the third tension (second fibers are capable of having a fifth tension that is greater than the previously recited third tension of the second fibers when the base layer is stretched into the second stretched state; for example, when stretched primarily in a direction parallel to the second fibers thereby resulting in a greater tension in the second fiber than when in the first stretched state).
As discussed above, Amis teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Amis meets the limitations of the claim.
Regarding claim 23, Amis (as discussed with respect to claim 21 above) further teaches one or more additional support members coupled to the base layer (one of the third fibers oriented in a third axial direction of the quad-axial fabric oriented 45° to the first axial direction; [0039]). 
That said, Amis does not explicitly teach wherein the first support member, the second support member, and the one or more additional support members are interwoven.
However, Jamison, in a related footwear art, is directed to an article of footwear having a textile upper comprising a plurality of multi-axial filaments (See Jamison, Abstract; [0003]).  More specifically, Jamison teaches wherein the first support member, the second support member, and the one or more additional support members are interwoven (See Jamison, Fig. 12; multi-axial filaments are woven together).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to weave together the multi-axial fibers of Amis as disclosed by Jamison.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to weave together the multi-axial fibers of Amis as disclosed by Jamison in order to form the multi-axial fabric of Amis according to a well-known and understood fabric construction method that provides flexibility and durability (See Jamison, [0089]).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed May 12, 2022, with respect to the rejection of the claims under 35 USC 102 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2019/0110557 to Hobson et al. is directed to an article of footwear having a woven upper.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JAMESON D COLLIER/Primary Examiner, Art Unit 3732